SUTIN, Judge (dissenting). I dissent. The issues in this case are: (1) Does the first count of Anguiano’s counterclaim for unjust enrichment state a claim upon which relief can be granted? (2) Does the second count of the counterclaim for interference with a contractual relationship state a claim upon which relief can be granted? A. The first count of Anguiano’s counterclaim states a claim for relief. Count I of Anguiano’s counterclaim, when summarized, alleges: (1) That Anguiano worked as a real estate salesperson for Freedom Homes and secured buyers for 28 homes and was to receive compensation for each home sold. (2) Following commencement of its foreclosure action, the Bank of New Mexico used the product of Anguiano’s labor in obtaining and securing buyers by completing the sale of the home to the 28 buyers whom Anguiano had obtained. (3) The Bank of New Mexico unjustly enriched itself in the sum of $50,400 because the Bank saved the expense or loss of paying a realtor’s commission and/or paying its own agents or employees to seek out qualified buyers to sell the property to them. (4) Anguiano’s services had a reasonable value of $50,400. The doctrine of “unjust enrichment” is a matter of first impression. It is not contractual but equitable in nature. State v. Martin, 59 Ariz. 438, 130 P.2d 48 (1942). It is a maxim of equity that there is no right without a remedy. Armijo v. Town of Atrisco, 62 N.M. 440, 312 P.2d 91 (1957). We should, therefore, search for the essential factors of this doctrine to determine whether Anguiano has a claim for relief. It is a fundamental doctrine of equitable jurisprudence that it will exercise its extraordinary powers only to the end that justice may be done in each individual case presented. Pugh v. Phelps, 37 N.M. 126, 19 P.2d 315 (1932). “It has often been said that the office of equity is to supply defects in the law.” 27 Am.Jur.2d Equity § 2 (1966); Pearcy v. Citizens Bank & Trust Co. of Bloomington, 121 Ind.App. 136, 96 N.E.2d 918 (1951). It also supplies a defect in the legal remedy, Donovan v. Kansas City, 352 Mo. 430, 175 S.W.2d 874 (1943), where remedies thereunder are inadequate to do complete justice, Swogger v. Taylor, 243 Minn. 458, 68 N.W.2d 376 (1955). We recognize that Anguiano has no remedy by way of quantum meruit for services rendered as a real estate salesperson because he was not licensed under New Mexico law. This is the point at which equity enters to supply the remedy of restitution. Restatement of the Law of Restitution, § 1 (1937). It reads: A person who has been unjustly enriched at the expense of another is required to make restitution to the other. The comments are broad and significant. In summary, as applied to the instant case, a person is enriched if he has received a benefit. A person confers a benefit upon another if he performs services beneficial to the other or saves the other from expense or loss. A person in unjustly enriched if the retention of the benefit would be unjust. If, as between the two persons, the circumstances are such that the retention of the benefit is unjust, then the person who has received the benefit is liable to pay therefor. “The injustice must be one for which the law gives redress under its rules.” American University v. Forbes, 88 N.H. 17, 183 A. 860, 862 (1936). To state a guideline, the court said: The doctrine of unjust enrichment is that one shall not be allowed to profit or enrich himself at the expense of another contrary to equity. While it is said that a defendant is liable if “equity and good conscience” requires, this does not mean that a moral duty meets the demands of equity. There must be some specific legal principle or situation which equity has established or recognized to bring a case within the scope of the doctrine. [Id. 862.] For the application of these rules in recent cases, see, Monarch Accounting Supplies v. Prezioso, 170 Conn. 659, 368 A.2d 6 (1976); Sharp v. Kosmalski, 40 N.Y.2d 119, 386 N.Y.S.2d 72, 351 N.E.2d 721 (1976); Reiver v. Safeguard Precision Products, Inc., 240 Pa.Super. 572, 361 A.2d 371 (1976); Harp v. Town of Lake Providence, 338 So.2d 169 (La.App. 1976); Hoefel v. Hoefel, 533 S.W.2d 704 (Mo.App. 1976); United States v. Long, 537 F.2d 1151 (4th Cir. 1975); Evans v. Evans, 237 Ga. 549, 228 S.E.2d 857 (1976); Farmer v. Groves, 276 Or. 563, 555 P.2d 1252 (1976). Monarch says: The measure of recovery in this case focuses on the benefit to the defendant rather than on the loss to the plaintiff. The damages should be the benefit received. . . [170 Conn. 659, 368 A.2d 10.] Anguiano does not seek to recover damages for the services performed as a real estate salesperson. The quantum meruit claim of an unlicensed real estate salesperson is not an issue in this case. Anguiano seeks to recover the benefits that the Bank of New Mexico received by capturing the buyers that Anguiano had discovered. An equitable remedy has been provided. Anguiano has the right to seek the aid of equity through any remedy afforded by equity. Hoefel, supra. As Sharp said: . This case seems to present the classic example of a situation where equity should intervene to scrutinize a transaction pregnant with opportunity for abuse and unfairness. It was just this type of case that there evolved equitable principles and remedies to prevent injustices. Equity still lives. ... [40 N.Y.2d 119, 386 N.Y.S.2d 6, 351 N.E.2d 724.] The purpose of this discussion is not to indicate that Anguiano will succeed by way of restitution. See Freedline v. Cielensky, 115 Ohio App. 138, 184 N.E.2d 433 (1961); Evans, supra; Farmer, supra. Its purpose is to declare that Anguiano’s first count in “unjust enrichment” states a claim for relief. Other than by restitution, the prevention of unjust enrichment has been attempted in many ways: (1) by the theory of constructive trusts, Hanson v. Valdivia, 51 Wis.2d 466, 187 N.W.2d 151 (1971); McClanahan v. McClanahan, 79 Ohio App. 231, 72 N.E.2d 798 (1946); (2) by money had and received, Hummel v. Hummel, 133 Ohio St. 520, 14 N.E.2d 923 (1938); Seekins v. King, 66 R.I. 105, 17 A.2d 869 (1941); (3) Assumpsit, Herrmann v. Gleason, 126 F.2d 936 (6th Cir. 1942); (4) a Bill in Equity, American University, supra; (5) Trespass, Bill v. Gattavara, 34 Wash.2d 645, 209 P.2d 457 (1949). B. The second count of Anguiano’s counterclaim states a claim for relief. Count II of Anguiano’s counterclaim, when summarized, alleges: (1) That it realleges all allegations made in Count I. (2) When Anguiano “sought to enforce and collect on his justly owed realtor’s commissions,” the Bank of New Mexico retaliated by raising the price of the property he was attempting to buy from Freedom Homes. (3) The Bank refused to complete the contract as agreed to by Freedom Homes as a direct result of Anguiano’s attempt to enforce his legal rights. (4) Anguiano was unable to purchase the house at the previously agreed upon price and was forced to buy it at a higher price to his damage. Count II was not carefully prepared to state a claim for “Interference with a Contractual Relationship.” But all that Rule 8(a) of the Rules of Civil Procedure requires is “ ‘a short and plain statement of the claim’ that will give the defendant fair notice of what the plaintiff’s claim is and the grounds upon which it rests.” Conley v. Gibson, 355 U.S. 41, 47, 78 S.Ct. 99, 2 L.Ed.2d 80, 25 FR Serv. 8a. 25, Case 2 (1957); 2A Moore’s Federal Practice, ¶ 8.13, p. 8 — 104 (1979); Malone v. Swift Fresh Meats Co., 91 N.M. 359, 574 P.2d 283 (1978). See Wolf v. Perry, 65 N.M. 457, 359 P.2d 679 (1959); Acme Cigarette Services, Inc., v. Gallegos, 91 N.M. 577, 577 P.2d 885 (Ct. App. 1978). Count II states a claim upon which relief can be granted. C. Summary dismissal of complaint is inappropriate unless reasons stated. The trial court dismissed Anguiano’s counterclaim for failure to state a claim upon which relief can be granted. The popularity of this practice often occurs due to lack of care in preparation of complaints. But “notice pleadings” were adopted to cure the practice of pleading facts and evidence in the common law style as well as the hurry and speed used in preparation. Hurry and speed should be the antipodes of a lawyer’s behavior. Of course, when the dismissal is affirmed on appeal, the trial docket is relieved. However, if a district court believes that a complaint fails to state a claim for relief, the reasons should be stated. Opportunities for amendment should be granted unless there is no basis upon which a legal claim can be made. The purpose of this discussion is not to foster frivolous claims or counterclaims. If the court is satisfied that such claims have been filed, it should not hesitate to state its reasons for dismissal.